WILBUR, Circuit Judge
(concurring).
I concur with Judge DENMAN except as indicated.
In considering the testimony of witnesses aboard two ships approaching each other in a fog so dense that they are invisible until within 400 feet of each other, it is impossible for observers aboard ship without the use of navigation instruments such as a stadimeter, or range finder, to accurately judge the speed of the approaching vessels. Furthermore, unconsciously the speed of approach is attributed to the other vessel rather than one’s own. In dealing with the speed of his own ship, a witness may have the advantage of the knowledge of the progress of the ship as it has approached the point of visibility. This knowledge includes the speed shown by the patent log, the speed of the propeller, the variations of that speed, the *505knowledge of progress made over the ground as shown by soundings taken by fathometer or otherwise, and by the time of passing bell buoys, foghorns, and other navigation aids, assisted also in some instances by echo from the near shore, by radio compass, etc. From these factors the navigation officers of the ship are able to determine the speed of their ship at a given time with great accuracy. The casual observer aboard ship, however, has little to aid him in judging speed other than the vibration of the ship which indicates with some degree of accuracy the speed of the propeller and the observed speed of the ship through the water, with reference to floating objects or bubbles.
Some of the witnesses in the case at bar testified to their judgment as to the speed of the ship through the water.
The effort to deduce the speed of the approaching ships from the testimony of those who have merely observed the approach and who base their judgment as to speed upon their own unaided observation is so difficult and uncertain that a definite conclusion therefrom is well-nigh impossible. In this situation, as Judge DEN-MAN points out, the records of the ships with relation to their progress up to the time of collision is of primary importance.
I do not agree with the paragraph in Judge DENMAN’S opinion dealing with the prejudice arising in the minds of witnesses because of their alleged loyalty to the ship. Nor do I recognize any reason for irritation in the approach to the problem presented by this case. It seems to me to be the ordinary case requiring the weighing of the testimony of fallible human beings according to accepted legal standards. This is an everyday experience in the courts.